 


109 HR 603 IH: To improve safety and reduce traffic congestion at grade crossings.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 603 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Ms. Watson introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To improve safety and reduce traffic congestion at grade crossings. 
 
 
1.Short titleThis Act shall be known as the Rail Crossing Safety Act. 
2.Report regarding impact on public safety of train travel in communities without grade separation 
(a)StudyThe Secretary of Transportation shall, in consultation with State and local government officials, conduct a study of the impact of blocked highway-railroad grade crossings on the ability of emergency responders to perform public safety and security duties. 
(b)Report on the impact of blocked highway-railroad grade crossings on emergency respondersNot later than 1 year after the date of enactment of this Act, the Secretary shall submit the results of the study and recommendations for reducing the impact of blocked crossings on emergency response to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Transportation and Infrastructure. 
3.Grade crossing separation fund 
(a)In generalThe Secretary of Transportation shall award grants to States and units of local government to construct tunnels, bridges and other means of separating rail tracks and roads. 
(b)Priority 
(1)In generalIn awarding grants under this section, the Secretary shall give priority to— 
(A)grade separations that would have the most impact on improving safety; and 
(B)rail lines that have a high volume of goods movement. 
(2)Priority adjustmentAfter completion of the report required under section 2, the Secretary shall take the report’s findings and recommendations into account when determining priorities. 
(c)RegulationsIn order to carry out this section, the Secretary may establish any appropriate policies, procedures, or requirements. 
(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2006 through 2010. 
 
